            Case 9:16-bk-06499-FMD         Doc 125        Filed 06/27/19     Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

In the matter of:                                              Case No. 9:16-bk-06499-FMD
CHRIS E CARHART

                              Debtor(s)
                                                     /

       APPLICATION FOR COMPENSATION TO ATTORNEY FOR TRUSTEE
        (NOTICE TO BE PROVIDED BY THE TRUSTEE’S FINAL REPORT)

TO: THE HONORABLE Caryl E. Delano, United States Bankruptcy Judge

       The Application of Robert E. Tardif Jr., Attorney for the Trustee respectfully represents:

        1.      On September 23, 2016 this Court entered its Order Authorizing the Trustee to
Employ Counsel to assist him in the complicated legal matters involved in the administration of
the estate, and, pursuant to the Court’s Order, the Trustee employed Robert E. Tardif Jr. P.A.

        2. That during the progress of the administration of the Debtor estate, the attorneys
assisted in the preparation of all of the Trustee’s reports, applications and legal papers, held
numerous conferences with the Trustee and the Trustee’s Final Report has now been filed.

        3. That the Trustee has filed with the Court all reports and records of said Debtor as
requested by the Court, and has disposed of all the non-exempt property, and your Applicant is
entitled to a reasonable fee for his services on behalf of the Trustee for the benefit of the Debtor
estate at an hourly rate of $350.00, for the total sum of $3,272.50.

       4.      A summary of attorney’s activities is attached hereto as Exhibit “A”.

       WHEREFORE the Applicant prays that he be allowed and paid the above compensation
and reimbursement.
                               Certificate of Service

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished
electronically to the Assistant United States Trustee, 501 E. Polk St., Suite 1200, Tampa, FL
33602 on this 26th day of June, 2019, and will be provided to the Debtor and to Creditors by the
Notice of Trustee’s Final Report.

                                                          /s/ Robert E. Tardif Jr.
                                                         Robert E. Tardif Jr., Attorney
                                      Case 9:16-bk-06499-FMD         Doc 125        Filed 06/27/19          Page 2 of 3


Printed: 06/26/19 01:14 PM                                   Time Keeping Report                                                              Page: 1

                                                           Trustee: Robert E. Tardif Jr.
                                                           Period: 01/01/1900 - 06/26/2019

Case Number:            16-06499
Case Name:              CHRIS E CARHART

Staff                   Task                     Date      Memo                                                           Hours      Rate      Total
Robert E. Tardif Jr.    Litigation              10/13/16   Preparation and filing of Objection to Exemptions.              0.20   $350.000    $70.00

                                                10/24/16   Review of Debtor's Response to OTE; Preparation and             0.40   $350.000   $140.00
                                                           filing of Notice of Hearing.
                                                11/17/16   Preparation for, and attendance at, hearing on OTE.             0.30   $350.000   $105.00

                                                12/08/16   Preparation and filing of Adversary Complaint and               1.00   $350.000   $350.00
                                                           Summons in suit against John Biallas for preference.
                                                02/13/17   Prepared Motion for Temporary Restraining Order.                0.75   $350.000   $262.50

                                                02/13/17   Attended 2004 examination by telephone.                         2.50   $350.000   $875.00

                                                02/23/17   Preparation for, and attendance at, hearing on Motion for       0.50   $350.000   $175.00
                                                           Temporary Restraining Order/Preliminary Injuction;
                                                           proposed order on same
                                                02/23/17   Attendance at continued hearing on OTE; preparation of          0.50   $350.000   $175.00
                                                           order on same.
                                                05/31/17   Preparation and filing of Motion to Amend Adversary             0.60   $350.000   $210.00
                                                           Complaint; and Amended Complaint; Notice of Hearing.
                                                06/22/17   Preparation and filing of Adversary complaint and               1.00   $350.000   $350.00
                                                           Summons in suit against Kexin Carhart (Approval of sale
                                                           of property of estate and of a co-owner)
                                                06/29/17   Preparation for, and attendance at, hearing on                  0.30   $350.000   $105.00
                                                           outstanding motions.
                                                05/10/18   Preparation for, and attendance at, hearing on Motion to        0.50   $350.000   $175.00
                                                           Sell; preparation of proposed order on same.
                                            Case 9:16-bk-06499-FMD           Doc 125       Filed 06/27/19        Page 3 of 3


Printed: 06/26/19 01:14 PM                                           Time Keeping Report                                                            Page: 2

                                                                   Trustee: Robert E. Tardif Jr.
                                                                   Period: 01/01/1900 - 06/26/2019

Case Number:            16-06499
Case Name:              CHRIS E CARHART

Staff                   Task                             Date      Memo                                                        Hours      Rate        Total
                                                        06/20/18   Preparation and filing of Motion to Approve Compromise       0.50   $350.000    $175.00
                                                                   in Adversary suit against Biallas; proposed order on
                                                                   same.
                                                        06/21/18   Attendance at hearing on continued motions.                  0.30   $350.000    $105.00

                        Subtotal for Task: Litigation                                                                           9.35              $3,272.50

Total for Staff: Robert E. Tardif Jr.                                                                                           9.35              $3,272.50

                                                                                                Total for Case 16-06499:        9.35              $3,272.50

                                                                                   Total for Trustee Robert E. Tardif Jr.:      9.35              $3,272.50

                                                                                                            Grand Total:        9.35              $3,272.50
